DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobbs et al. (US – 2018/0283600 A1).
As per claim 1, Hobbs discloses Accessory e.g. Expandable Socket for Forming Adjustable Stand or Grip comprising:
a top (104, Fig: 1A-1B) and bottom disc (106, Fig: 1A-1B);

wherein each of said plurality of individual flexible flanges extends further or less far into said respective portals in said bottom disc when said top and bottom disc are rotated relative to one another (Fig: 1A is expanded state and Fig: 1B is compressed or closed state, Operation of socket, [[0020]-[0021], Fig: 1A-1C).

As per claim 3, Hobbs discloses wherein in a resting condition, each said end is frictionally held within said bottom disc (Fig: 1B).

As per claim 4, Hobbs discloses wherein each said end is circumferentially abutted against a respective hollow track within said bottom disc (Fig: 1C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (US – 2018/0283600 A1) as applied to claim 1 above, and further in view of Merlet (US – 5,053,687).
As per claim 2, Hobbs discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein each of said plurality of individual flexible flanges has an end which is wider than a body thereof.
Merlet discloses Articulated Device for use in Particular in Robotics comprising:
each of said plurality of individual flexible flanges (OL-10, 11, 20, 21, and OC-10, 11, 20, 21, 30, 31, Fig: 2) has an end which is wider than a body thereof (OC is wider than OL, Fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Accessory e.g. Expandable Socket for Forming Adjustable Stand or Grip of the Hobbs to make the each of said plurality of individual flexible flanges has an end which is wider than a body as taught by Merlet in order to 

As per claim 7, Merlet further discloses wherein said plurality of individual flexible flanges are three individual flexible flanges connected to said top disc at 120 degree increments there-around (as per figure 2, OL10, OL 20 and OL 30 are equally spaced on top plate PS, so that it’s inherently disclose that top disc at 120 degree increments there-around, Fig: 2).

As per claim 8, Hobbs discloses Accessory e.g. Expandable Socket for Forming Adjustable Stand or Grip comprising:
at least three flexible flanges (112, Fig: 1A-1B) fixedly connected to a top disc (104, Fig: 1A-1B) and slidably connected through at least three portals of a bottom disc (106, Fig: 1A-1B), and
track extending from said portal into an inner space of said bottom disc (Fig: 1A and 1C).
However, Hobbs fails to explicitly disclose two discs have at least three flexible flanges and
a bulbous end of said each flange of said at least three flanges having an uncompressed cross-sectional area equal to or greater than that of a cross- sectional area of said hollow track.
Merlet discloses Articulated Device for use in Particular in Robotics comprising:
at least three flexible flanges (OL and OC, Fig: 2), and

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Accessory e.g. Expandable Socket for Forming Adjustable Stand or Grip of the Hobbs to make the two discs have at least three flexible flanges and a bulbous end of said each flange of said at least three flanges having an uncompressed cross-sectional area equal to or greater than that of a cross- sectional area of said hollow track as taught by Merlet in order to provide heavy nominal loading and also provides greatly reduced total bulk together with mass and inertia of the moving parts.

As per claim 9, Hobbs discloses wherein said track extends curvilinearly from a respective said portal (Fig: 1C).

As per claim 10, Hobbs discloses wherein said curvilinearly extending track turns into a horizontal section of said track (Fig: 1B and 1C).

As per claim 12, Merlet further discloses wherein said two discs are rotatable and reversible rotatable with respect to one another (The body 69i is thus prevented from moving in translation along the axis ARi, but is free to rotate about said axis Ari, Col: 7, Ln: 39-50, Fig: 7).

As per claim 13, Hobbs as modified by Merlet discloses wherein rotating said top disc and said bottom disc with respect to one another in a first direction causes each of said at least three flexible flanges to be further inserted into said bottom disc (As per figure 1A-1c, its obviously disclose that a first direction causes each of said at least three flexible flanges to be further inserted into said bottom disc, Fig: 1A – 1B, further, Hobbs showed in Fig: 3A-3B and3C of another embodiment that when rotating top and bottom discs are closer together).

As per claim 14, Hobbs as modified by Merlet discloses wherein rotating in said first direction further causes said top disc and said bottom disc to be pulled closer together (Fig: 1A and1B, further, Hobbs showed in Fig: 3A-3B and3C of another embodiment that when rotating top and bottom discs are closer together).

As per claim 15, Hobbs as modified by Merlet discloses wherein rotating said top disc and said bottom disc with respect to one another in a second direction, opposite said first direction, causes each of said at least three flexible flanges to be partially pulled out from an interior of said bottom disc (As per figure 1A-1c, its obviously disclose that a second direction causes each of said at least three flexible flanges to be further pulled out into said bottom disc, Fig: 1A – 1B, further, Hobbs showed in Fig: 3A-3B and3C of another embodiment that when rotating top and bottom discs are closer together and if reverse direction pulled out)

As per claim 16, Hobbs as modified by Merlet discloses wherein rotating in said second direction further causes said top disc and said bottom disc to be pushed away from each other (As per figure 1A-1c, its obviously disclose that a second direction causes each of said at least three flexible flanges to be further pulled out into said bottom disc, Fig: 1A – 1B, further, Hobbs showed in Fig: 3A-3B and3C of another embodiment that when rotating top and bottom discs are closer together and if reverse direction pulled out).

Allowable Subject Matter
Claims 5-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose wherein each of said respective portals in said bottom disc have an elliptical and non-circular cross-section (claim 5), and wherein each said portal has a non-circular elliptical cross-section at an opening thereof. Claims 6 depends on claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: E. W. Parlasca et al. (US – 3029094),
B: Greenhill (US – 6250618 B1),
C: Srour (US – 2017/0195000 A1),

E: O Ceallaigh (US – 2014/0133897 A1),
F: Stratton (US – 2011/0188926 A1), and
G: C. D. R. Schaeffer (US – 1640670).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657